

116 HR 6314 IH: Emergency Rental Assistance Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6314IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Heck (for himself, Mr. Kilmer, Ms. DelBene, and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide emergency rental assistance under the Emergency Solutions Grants program of the Secretary of Housing and Urban Development in response to the public health emergency resulting from the coronavirus, and for other purposes.1.Short titleThis Act may be cited as the Emergency Rental Assistance Act of 2020.2.Emergency rental assistance(a)Authorization of appropriationsThere is authorized to be appropriated for grants under the Emergency Solutions Grants program under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.) $100,000,000,000 for grants under such subtitle only for providing rental assistance in accordance with section 415(a)(4) of such Act (42 U.S.C. 11374(a)(4)) and this section to respond to needs arising from the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic.(b)Income targetingFor purposes of assistance made available with amounts made available pursuant to subsection (a)—(1)section 401(1)(A) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360(1)(A)) shall be applied by substituting 80 percent for 30 percent; and(2)each grantee of such amounts shall use not less than 50 percent of the amounts received only for providing assistance for persons or families experiencing homelessness or at risk of homelessness, who have incomes not exceeding 50 percent of the median income for the relevant geographic area; except that the Secretary may waive the requirement under this paragraph if the grantee demonstrates to the satisfaction of the Secretary that the population in the geographic area served by the grantee having such incomes is sufficiently being served with respect to activities eligible for funding with such amounts.(c)Definition of at risk of homelessnessFor purposes of assistance made available with amounts made available pursuant to subsection (a), section 401(1) of the McKinney-Vento Homeless Assistance Act shall be applied, during the period that begins on the date of the enactment of this Act and ends upon the expiration of the 6-month period that begins upon the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic, as if subparagraph (C) were repealed.(d)3-Year availabilityEach grantee of amounts made available pursuant to subsection (a) shall expend—(1)at least 60 percent of such grant amounts within 2 years of the date that such funds became available to the grantee for obligation; and(2)100 percent of such grant amounts within 3 years of such date.The Secretary may recapture any amounts not expended in compliance with paragraph (1) of this subsection and reallocate such amounts to grantees in compliance with the formula referred to in subsection (h)(1)(A) of this section. (e)Rent restrictionsParagraph (1) of section 576.106(d) of the Secretary’s regulations (24 C.F.R. 576.106(d)(1)) shall be applied, with respect to rental assistance made available with amounts made available pursuant to subsection (a), by substituting 120 percent of the Fair Market Rent for the Fair Market Rent .(f)SubleasesNotwithstanding the second sentence of subsection (g) of section 576.106 of the Secretary’s regulations (24 C.F.R. 576.106(g)), a program participant may sublet, with rental assistance made available with amounts made available pursuant to subsection (a) of this section, a dwelling unit from a renter of the dwelling unit if there is a legally binding, written lease agreement for such sublease.(g)Housing relocation or stabilization activitiesA grantee of amounts made available pursuant to subsection (a) may expend up to 20 percent of its allocation for activities under section 415(a)(5) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11374(a)(5)).(h)Allocation of assistance(1)In generalIn allocating amounts made available pursuant to subsection (a), the Secretary of Housing and Urban Development shall—(A)not later than 30 days after the date of the enactment of this Act, allocate any such amounts that do not exceed $50,000,000,000 under the formula specified in subsections (a), (b), and (e) of section 414 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11373) to, and notify, each State, metropolitan city, and urban county that is to receive a direct grant of such amounts; and(B)not later than 120 days after the date of the enactment of this Act, allocate any remaining amounts to eligible grantees by a formula to be developed by the Secretary of Housing and Urban Development that takes into consideration the formula referred to in subparagraph (A) of this paragraph, and the need for emergency rental assistance under this section, including severe housing cost burden among extremely low- and very low-income renters and disruptions in housing and economic conditions, including unemployment.(2)Allocations to StatesA State recipient of an allocation under this section may elect to directly administer up to 50 percent of its allocation to carry out activities eligible under this section.(3)Election not to administerIf a grantee elects not to receive funds under this section, such funds shall be allocated to the State recipient in which the grantee is located. (i)Inapplicability of matching requirementSubsection (a) of section 416 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11375(a)) shall not apply to any amounts made available pursuant to subsection (a) of this section.(j)Prohibition on prerequisitesNone of the funds authorized under this section may be used to require people experiencing homelessness to receive treatment or perform any other prerequisite activities as a condition for receiving shelter, housing, or other services.(k)Public hearings(1)Inapplicability of in-person hearing requirementsA grantee may not be required to hold in-person public hearings in connection with its citizen participation plan, but shall provide citizens with notice and a reasonable opportunity to comment of not less than 15 days. Following the period that begins upon the date of the enactment of this Act and ends upon the date of the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic, and after the period described in paragraph (2), the Secretary shall direct grantees to resume pre-crisis public hearing requirements.(2)Virtual public hearingsDuring the period that national or local health authorities recommend social distancing and limiting public gatherings for public health reasons, a grantee may fulfill applicable public hearing requirements for all grants from funds made available pursuant to this section by carrying out virtual public hearings. Any such virtual hearings shall provide reasonable notification and access for citizens in accordance with the grantee’s certifications, timely responses from local officials to all citizen questions and issues, and public access to all questions and responses.(l)AdministrationOf any amounts made available pursuant to subsection (a), not more than the lesser of 0.5 percent, or $15,000,000, may be used for staffing, training, technical assistance, technology, monitoring, research, and evaluation activities necessary to carry out the program carried out under this section, and such amounts shall remain available until September 30, 2024.